                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


In re:
                                                        Chapter 11
                           1
BURN FITNESS, LLC                                       Case No. 21-43828-MAR
                                                        Hon. Mark A. Randon
         Debtor.                                        Jointly Administered


              COVER SHEET FOR MOTION TO APPROVE SALE PROCEDURES

         The debtor has filed a motion for approval of procedures for the sale of assets,

which is attached to this cover sheet. Pursuant to E.D. Mich. L.B.R. 6004-1, the

debtor has identified below, by page and paragraph number, the location in the

proposed order accompanying the motion of each of the following provisions:


                                                     Contained
                                                         in             Location in
                   PROVISION                         proposed         proposed order
                                                       order
    (1) Provisions concerning the qualifications          Yes
    of the bidding parties.                                           Page ___, ¶ ___
                                                       x    No

    (2) Provisions concerning the criteria for a
    qualifying bid and any deadlines for                   Yes        Page ___, ¶ ___
    (i) submitting such a bid, and
                                                       x    No

1
 The Debtors in these jointly administered cases are Burn Fitness, LLC, Chapter 11
Case No. 21-43828, filed April 30, 2021; Burn Fitness-2, LLC, Chapter 11 Case No.
21-43840, filed April 30, 2021; Burn Fitness-3, LLC, Chapter 11 Case No. 21-
43844, filed April 30, 2021.
03431602 v1
    21-43828-mar    Doc 70     Filed 05/27/21   Entered 05/27/21 15:55:46   Page 1 of 24
 (ii) notification of whether the bid made
 constitutes a qualifying bid.

 (3) Provisions that require qualified bids to          Yes
 identify points of variation from the                             Page ___, ¶ ___
 stalking horse bid (including price and           x     No
 other terms).

 (4) Provisions pertaining to the conditions        x Yes
 to the qualified bidders’ obligation to                            Page 3 – 4, ¶ 8
 consummate the purchase (including the                 No
 time period within which the purchaser
 must close the transaction).

 (5) Provisions pertaining to the amount                Yes
 required for a good faith deposit.                                Page ___, ¶ ___
                                                   x     No

 (6) Provisions that relate to a "Back-Up           x   Yes
 Buyer" should the first winning bidder fail                        Page 3-4, ¶ 8
 to close the transaction within a specified            No
 period of time.

 (7) No-shop or No-Solicitation provisions              Yes
 including the justification for such                              Page ___, ¶ ___
 provision.                                             No

 (8) Provisions relating to Break-Up fees,              Yes
 Topping fees, and/or Expense                                      Page ___, ¶ ___
 Reimbursement (including the waiver of           x      No
 such fees due to rebidding).

 (9) Provisions specifying the bidding                  Yes
 increments.                                                       Page ___, ¶ ___
                                                   x     No

 (10) Provisions relating to auction               x    Yes
 procedures including manner in which                                Page 2, ¶ 2
 auction is to be conducted and when the                No
 auction will be open and when it will close.
03431602 v1
  21-43828-mar   Doc 70    Filed 05/27/21    Entered 05/27/21 15:55:46   Page 2 of 24
 (11) Provisions relating to whether the                Yes
 auction will occur and the termination of                         Page ___, ¶ ___
 the auction process and/or sale.                  x     No

 (12) Provision whether 14 day stay of             x    Yes
 F.R.Bankr.P. 6004(h) and 6006(d) is                                 Page 5, ¶ 16
 waived.                                                No

 (13) Provisions regarding timing for notice,           Yes
 submission of bids, objections to sale and                        Page ___, ¶ ___
 other key events.                                  x    No




03431602 v1
  21-43828-mar   Doc 70   Filed 05/27/21     Entered 05/27/21 15:55:46   Page 3 of 24
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


In re:
                                                      Chapter 11
                         1
BURN FITNESS, LLC                                     Case No. 21-43828-MAR
                                                      Hon. Mark A. Randon
         Debtor.                                      Jointly Administered
                                         /

            DEBTORS’ MOTION FOR ENTRY OF AN ORDER
        AUTHORIZING DEBTORS TO SELL ASSETS AT AUCTION
           SALE FREE AND CLEAR OF LIENS, CLAIMS, AND
      ENCUMBRANCES, AND TRANSFERRING LIENS TO PROCEEDS

         Burn Fitness, LLC, Debtor and Debtor in Possession in the above captioned

case, and with its related Debtor entities, Burn Fitness-2, LLC and Burn Fitness-3,

LLC (hereinafter “Debtors”), by and through their counsel, Maddin, Hauser, Roth

& Heller, P.C. (“Maddin Hauser”), hereby submit their Motion for Entry of an

Order Authorizing Debtors to Sell Assets at Auction Sale Free and Clear of Liens,

Claims, and Encumbrances, and Transferring Liens to Proceeds (the “Motion”)

and request entry of an order substantially in the form attached hereto as Exhibit 1.

In support of the Motion, the Debtors state as follows:




1
 The Debtors in these jointly administered cases are Burn Fitness, LLC, Chapter
11 Case No. 21-43828, filed April 30, 2021; Burn Fitness-2, LLC, Chapter 11 Case
No. 21-43840, filed April 30, 2021; Burn Fitness-3, LLC, Chapter 11 Case No. 21-
43844, filed April 30, 2021.
03430897 v2
                                              1
    21-43828-mar   Doc 70    Filed 05/27/21   Entered 05/27/21 15:55:46   Page 4 of 24
                               Background and Jurisdiction

         1.   On April 30, 2021 (the “Petition Date”), the Debtors commenced their

cases by filing voluntary petitions for relief under Subchapter V of Chapter 11 of

the Bankruptcy Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”).

         2.   The Debtors continue in possession of their property and are operating

and managing their businesses, as debtors in possession, pursuant to §1182 of the

Bankruptcy Code.

         3.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334. Venue of this case and this Motion in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 28

U.S.C. § 157(b).

         4.   The statutory basis for the relief requested is found in §§ 105(a), and

363(b) and (f) of the Bankruptcy Code, as implemented by Bankruptcy Rules 2002

and 6004, and LBR 6004-1 (E.D.M.).

         5.   Charles M. Mouranie has been appointed as the Subchapter V Trustee

in these proceedings.

         6.   The factual background relating to the Debtors’ businesses and the

commencement of these chapter 11 cases is set forth in detail in the Declaration of

Alyssa Tushman in Support of Chapter 11 Petitions of Burn Fitness, LLC, Burn




03430897 v2
                                             2
  21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 5 of 24
Fitness-2, LLC and Burn Fitness-3, LLC, and First Day Motions (the “Tushman

Declaration”) [Docket No. 9].

         7.    The Debtors operate health and fitness centers in three separate

locations, being Rochester, MI, Clawson, MI and Livonia, MI. Debtors focus on

personal service and a high-quality experience.

         8.    Debtors have been severely impacted by the COVID-19 pandemic,

which resulted in total shut-downs of their facilities, and then significantly reduced

operations pursuant to state regulations where they could only operate with 25% of

their normal capacity.

         9.    On March 22, 2017, Debtor Burn Fitness-3, LLC (“Burn-3”), as

tenant, and Northridge Livonia LLC (the “Landlord”) as landlord, executed that

certain lease agreement (the “Lease Agreement”) concerning Burn-3’s use and

occupancy of approximately 18,242 square feet of space (the “Premises”) located

at Northridge Commons (the “Shopping Center”) in the City of Livonia, Wayne

County, Michigan, commonly known as 33523 West Eight Mile Road, Livonia,

Michigan, Suites F1, F2, F3, F4, F5, and M3.

         10.   Prior to the COVID-19 pandemic, Burn-3 was timely with its rental

obligations to the Landlord.       However, Burn-3 fell behind on its monthly

obligations after the COVID-19 pandemic started and while Burn-3 attempted to




03430897 v2
                                             3
  21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 6 of 24
negotiate work-out payment arrangements, the Landlord ultimately would not

agree to work with the company and sued for a money judgment.

         11.   On April 15, 2021, the Court entered a judgment in the amount of

$348,415.54 against Burn-3 and the lease guarantors Burn Fitness, LLC and Burn

Fitness-2, LLC. The Landlord subsequently filed an eviction proceeding which

was stayed by the institution of these Chapter 11 proceedings.

         12.   Post-petition, Burn-3 has remained current on its obligations under the

Lease and with respect to other expenses associated with the Premises. However,

as part of their restructuring efforts, the Debtors have decided reduce their footprint

and close Burn-3. Accordingly, Burn-3 intends to reject the Lease during the

course of these proceedings and vacate the premises as soon as possible so as to

curtail, as much as possible, additional post-petition payment obligations

associated with the Premises. In order to do so, Burn-3 must take steps to liquidate

and otherwise remove the equipment located at the Premises, and otherwise

prepare the Premises to be turned over to the Landlord.

         13.   Therefore, the Debtors desire to sell the fitness equipment and other

non-fixture tenant improvements and physical assets located at the Premises. By

separate motion, the Debtors seek to retain R.J. Montgomery & Assoc., Inc. (the

“Auctioneer”) to sell by public auction all of the physical, non-fixture tenant

improvements and physical assets (each an “Asset” and collectively, the “Assets”)

03430897 v2
                                             4
  21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 7 of 24
located at the Premises.      The Debtors desire to utilize the services of the

Auctioneer to maximize the value of the Assets and sell the Assets by public

auction as described in this Motion.

                                  Relief Requested

         13.   The Debtors request authority under 11 U.S.C. §363 and Fed. R.

Bankr. P. 6004, to sell the Assets at public auction free and clear of all liens,

claims, and encumbrances (the “Liens”) with all Liens attaching to the sale

proceeds with the same validity, extent, and priority as immediately prior to the

sale. In addition, the Debtors request that the fourteen day stay of Fed. R. Bankr.

P. 6004(h) be waived in connection with the proposed sale.

         14.   As stated above, the Debtors would like to vacate the Premises as

quickly as possible. As will be set forth below, the Auctioneer is prepared to

immediately begin marketing the Assets and anticipates that the auction sale will

be complete before the end of June 2021, so long as the marketing process can

begin no later than June 7, 2021. If this can be accomplished, it will eliminate the

need for the Debtors incur the July 2021 and forward payment obligations

associated with the Premises.      Therefore, concurrently with the filing of this

Motion, the Debtors have filed a motion requesting shortened notice and

scheduling an expedited hearing to consider the relief requested herein.




03430897 v2
                                             5
  21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 8 of 24
                               Basis for the Relief Requested

         15.   Section 363(b)(1) of the Bankruptcy Code provides: “The trustee,

after notice and a hearing, may use, sell, or lease, other than in the ordinary course

of business, property of the estate.” 11 U.S.C. § 363(b)(1). Section 105(a) of the

Bankruptcy Code provides: “The Court may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C.

§ 105(a). In pertinent part, Bankruptcy Rule 6004 states that “all sales not in the

ordinary course of business may be by private sale or by public auction.” Fed. R.

Bankr. P. 6004(f)(1). With respect to the notice required in connection with a

private sale, Bankruptcy Rule 2002(c)(1) states, in pertinent part, that:

         [T]he notice of a proposed use, sale or lease of property . . . shall
         include . . . the terms and conditions of any private sale and the
         deadline for filing objections. The notice of a proposed use, sale or
         lease of property, including real estate, is sufficient if it generally
         describes the property.

Fed. R. Bankr. P. 2002(c)(1).

         16.   A sale of substantially all of a debtor’s assets should be authorized

pursuant to § 363 of the Bankruptcy Code if a sound business purpose exists for

doing so. See e.g., Stephens Indust., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir.

1986); In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re Titusville Country

Club, 128 B.R. 396 (W.D. Pa. 1991); In re Delaware & Hudson Railway Co., 124

B.R. 169, 176 (D. Del. 1991); and In Re Weatherly Frozen Food Group, Inc., 149

03430897 v2
                                              6
  21-43828-mar     Doc 70    Filed 05/27/21   Entered 05/27/21 15:55:46   Page 9 of 24
B.R. 480, 482-483 (N.D. Ohio 1994). The Hudson Railway court, noting that

under pre-Code law a preconfirmation asset sale could be held only upon a

showing of emergency or compelling circumstances, nonetheless found the “sound

business purpose” standard applicable and, discussing the requirements of that test

under McClung and Lionel, observed:

               A non-exhaustive list of factors to consider in
               determining if there is a sound business purpose for sale
               include: the proportionate value of the asset to the estate
               as a whole; the amount of elapsed time since the filing;
               the likelihood that a plan of reorganization will be
               proposed and confirmed in the near future; the effect of
               the proposed disposition of the future plan of
               reorganization; the amount of proceeds to be obtained
               from the sale versus appraised values of the property; and
               whether the asset is decreasing or increasing in value.

Id. at 176.

         17.   When deciding whether a sound business purpose exists for a

proposed sale, a court must consider “all salient factors” pertaining to the proposed

sale. Stephens Indust., Inc. v. McClung, 789 F.2d 386, 389 (6th Cir. 1986)

         18.   In this case, the Debtors believe that the sale of the Assets through a

public auction is supported by a reasonable and sound business justification. The

Debtors acknowledge Comerica Bank’s (“Comerica”) first position perfected

security interest against the Assets and that the Assets’ net sale proceeds will be

turned over to Comerica. An auction of the Assets is the best and most efficient



03430897 v2
                                             7
 21-43828-mar     Doc 70    Filed 05/27/21   Entered 05/27/21 15:55:46   Page 10 of 24
way to maximize their value and will therefore be of benefit to both Comerica and

the Debtors’ estates.

         19.   Further, as discussed above, the Debtors do not have the luxury of

engaging in a drawn-out process to market the Assets in the hopes that some of the

Assets might command a marginally better price than that which might be realized

through the proposed process. Burn-3 needs to vacate the Premises as quickly as

possible so as to eliminate any further cash burn associated with its occupancy.

                               Description of the Auction

         20.   The Debtors propose to sell the Assets by public auction to be

conducted by the Auctioneer as follows (the “Auction Procedures”):

               a.     The public auction will be conducted virtually, pursuant to an
                      online internet bidding process.

               b.     The Assets will remain on the Premises for the duration of the
                      Auction.

               c.     The Auctioneer will host a one-day preview at the Premises to
                      allow interested bidders to view the Assets.

               d.     The Auctioneer will market the auction through an electronic
                      brochure sent to approximately 5,000 subscribers through
                      Athletic Business Magazine, will advertise on the Auction
                      Exchange, and through the Auctioneer’s website and will send
                      out an e-mail blast to the Auctioneer’s approximately 15,000
                      subscribers. The Auctioneer will also advertise the auction on
                      Michigan and national auctioneer’s association websites, as
                      well as auctionzip, craigslist, facebook, and the like.

               e.      The marketing process will begin on June 7, 2021, with the
                      auction to conclude on June 22, 2021. The Auctioneer will be
03430897 v2
                                              8
 21-43828-mar       Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 11 of 24
                     responsible for all auction related activities, including security,
                     payment for purchased Assets, and the supervision of a four-
                     day Asset removal period.

                     f.    The Auctioneer will charge a 16% buyers’ premium on
                     all Assets and will charge successful buyers a 2% surcharge on
                     any payments made via credit card. The Auctioneer will also
                     be reimbursed its out of pocket expenses from the sale
                     proceeds, which costs the Auctioneer estimates to be
                     approximately $7,000.00.

                     g.     The Auctioneer is also prepared to provide services to
                     leave the premises in broom clean condition after the sale and
                     removal of the Assets at the rate of $27.50 per hour per staff
                     member, and anticipates that this will entail 50 to 70 hours of
                     total person hours.

                     h.     The Assets will be sold free and clear of all liens, claims,
                     and encumbrances. The Assets will be sold “as is” and with all
                     sales final, and will be subject to the terms of auction posted by
                     the Auctioneer on its website at rjmauctions.com/terms.html
                     and rjmauctions.com/auctions/online2/terms.html. No warranty
                     or guaranty of fitness for a particular purpose will be given by
                     the Debtors.

                       Transfer of Liens, Claims and Interests

         21.   The Debtors may sell the Assets free and clear of all liens, claims, and

encumbrances if certain conditions are met. § 363(f) of the Bankruptcy Code

provides:

               The trustee may sell property under subsection (b) or (c) of this
               section free and clear of any interest in such property of an entity
               other than the estate, only if –

               (1) applicable nonbankruptcy law permits sale of such property free
               and clear of such interest;

03430897 v2
                                             9
 21-43828-mar     Doc 70    Filed 05/27/21   Entered 05/27/21 15:55:46   Page 12 of 24
               (2) such entity consents;

               (3) such interest is a lien and the price at which such property is to be
               sold is greater than the aggregate value of all liens on such property;

               (4) such interest is in bona fide dispute; or

               (5) such entity could be compelled, in a legal or equitable proceeding,
               to accept a money satisfaction of such interest.

         22.   Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any

of the requirements enumerated therein will suffice to warrant the sale of the

Collateral free and clear of all liens, claims, interests, or encumbrances.

Otherwise, §363(f)(5) of the Bankruptcy Code allows a debtor to sell property free

and clear of liens when a legal or equitable proceeding could compel the lienholder

to accept less than full money satisfaction for its interest. See In re Grand Sale

U.S.A., 178 B.R. 460, 462 (E.D. Mich. 1995) (“Thus, it is clear that Section

363(f)(5) allows trustees of an estate to sell property free and clear of liens when ‘a

legal or equitable proceeding’ exists that will force the lienholder to accept less

than full money satisfaction for their interest.”).

         23.   The Debtors will serve notice of this Motion on the Debtors’ secured

creditors. The Debtors propose that the absence of any objection to the entry of an

order approving this Motion be deemed “consent” to any sales within the meaning

of 11 U.S.C. §363(f)(2). To the extent any of the Debtors’ secured creditors object

to the Motion, such creditors will nevertheless be adequately protected by having

03430897 v2
                                             10
 21-43828-mar     Doc 70    Filed 05/27/21   Entered 05/27/21 15:55:46   Page 13 of 24
their liens attach to the sale proceeds in the same order of priority and with the

same validity, force, and effect as the creditor had before the sale.

               Waiver of Compliance with Restrictions in Debtor’s Lease

         24.   The Debtors have reviewed the Lease Agreement. Article IV, Section

4.01(b) states, in pertinent part: “No auction, liquidation, going out of business, fire

or bankruptcy sales may be conducted in the Premises.”

         25.   Such provisions have been held to be unenforceable in chapter 11

cases as they constitute an impermissible restraint on a debtor’s ability to properly

administer its reorganization case and maximize the value of its assets under

section 363 of the Bankruptcy Code. See In re Ames Dep’t Stores, Inc., 136 B.R.

357, 359 (Bankr. S.D.N.Y. 1992) (deciding that enforcement of such lease

restrictions would “contravene overriding federal policy requiring [the debtor] to

maximize estate assets. . .”); In re R.H. Macy and Co., Inc., 170 B.R. 69, 73–74

(Bankr. S.D.N.Y. 1994) (holding that the lessor could not recover damages for

breach of a covenant to remain open throughout the lease term, because the debtor

had a duty to maximize the value to the estate and the debtor fulfilled this

obligation by holding a store closing sale and closing the store); In re Tobago Bay

Trading Co., 112 B.R. 463, 467–68 (Bankr. N.D. Ga., 1990) (finding that a

debtor’s efforts to reorganize would be significantly impaired to the detriment of

creditors if lease provisions prohibiting a debtor from liquidating its inventory

03430897 v2
                                            11
 21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46    Page 14 of 24
were enforced); In re Lisbon Shops, Inc., 24 B.R. 693, 695 (Bankr. E.D. Mo. 1982)

(holding restrictive lease provision unenforceable in chapter 11 case where the

debtor sought to conduct a liquidation sale).

         26.   Thus, the Debtors request that the Court authorize the Debtors and the

Auctioneer to conduct the auction without interference by the Landlord or other

persons affected, directly or indirectly, by the auction.

                         Waiver of Fed. R. Bankr. P. 6004(h) and 6006(d)

         27.   Due to the need to conduct the auction as soon as possible, the Debtors

assert that cause exists to waive the requirements of Fed. R. Bankr. P. 6004(h) and

6006(d), and the Debtors request that the Order approving this Motion provide that

it shall be effective immediately and that the 14-day stay shall not apply.

                                        Notice
         28.   No trustee or examiner has been appointed in this Chapter 11 case and

no Unsecured Creditors Committee has been designated.

         29.   A complete copy of this Sale Motion has been served by electronic

mail, if available, and first-class mail on (i) all creditors identified on the Matrix of

this case; (ii) the Office of the United States Trustee; (iii) the Debtors’ secured

creditors, and (iv) all parties who have requested notice in the case.




03430897 v2
                                             12
 21-43828-mar      Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 15 of 24
                                    Relief Requested

         WHEREFORE, the Debtor requests that this Court enter an Order in the

form attached hereto as Exhibit 1 and grant such other relief as the Court deems

appropriate in this matter.

                                Respectfully submitted,

                                MADDIN, HAUSER, ROTH & HELLER, P.C.

                                By: /s/ Julie Beth Teicher
                                       David M. Eisenberg (P68678)
                                       Julie Beth Teicher (P34300)
                                       Counsel for Debtors
                                       28400 Northwestern Hwy., Suite 200
                                       Southfield, MI 48034
                                       (248) 354-4030
                                       deisenberg@maddinhauser.com
                                       jteicher@maddinhauser.com

DATED: May 27, 2021




03430897 v2
                                           13
 21-43828-mar    Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 16 of 24
                                          EXHIBIT 1


                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In re:
                                                          Chapter 11
                            1
BURN FITNESS, LLC                                         Case No. 21-43828-MAR
                                                          Hon. Mark A. Randon
         Debtor.                                          Jointly Administered
                                             /

    ORDER AUTHORIZING DEBTORS TO SELL ASSETS AT AUCTION
          SALE FREE AND CLEAR OF LIENS, CLAIMS, AND
     ENCUMBRANCES, AND TRANSFERRING LIENS TO PROCEEDS


         THIS MATTER is before the Court upon the Debtors’ Motion for Entry of

an Order Authorizing Debtors to Sell Assets at Auction Sale Free and Clear of

Liens, Claims, and Encumbrances, and Transferring Liens to Proceeds (the

“Motion”) [ECF No.              ].2 The Court has reviewed the Motion and has found

that: (a) jurisdiction to consider the Motion is proper under 28 U.S.C. §§ 157 and

1334; (b) venue is proper before this Court under 28 U.S.C. §§ 1408 and 1409; (c)


1
 The Debtors in these jointly administered cases are Burn Fitness, LLC, Chapter
11 Case No. 21-43828, filed April 30, 2021; Burn Fitness-2, LLC, Chapter 11 Case
No. 21-43840, filed April 30, 2021; Burn Fitness-3, LLC, Chapter 11 Case No. 21-
43844, filed April 30, 2021.
2
  Capitalized terms used but not defined in this Order have the meanings given to
them in the Motion


21-43828-mar       Doc 70       Filed 05/27/21   Entered 05/27/21 15:55:46   Page 17 of 24
notice of the Motion was properly provided; (d) good cause exists to grant the

relief requested in the Motion; (e) the relief requested in the Motion is in the best

interests of the Debtors, the Debtors’ estates, and creditors of the Debtors’ estates

and (f) all objections, if any, to the Motion have been withdrawn, waived, settled,

or overruled;

IT IS HEREBY ORDERED that:

         1.     The Motion is granted.

         2.     The Debtors are authorized to sell the Assets by public auction

(“Auction”) pursuant to 11 U.S.C. §§ 363(b)(1), 363(f), and the terms of the

Motion.

         3.   The Debtors are authorized to take any and all actions necessary to

perform, consummate, implement and close the sale of the Assets as described in

the Motion.

         4.   The sale of the Assets will be free and clear of all claims, liens,

liabilities, interests, rights, and encumbrances, including, without limitation,

security interests, conditional sale rights or other title retention agreements,

pledges, judgments, demands, contract rights, whether known or unknown, choate

or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

recorded or unrecorded, perfected or unperfected, allowed or disallowed,

contingent or noncontingent, liquidated or unliquidated, matured or unmatured,

03430897 v2
                                            2
 21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 18 of 24
material or non- material, disputed or undisputed, whether arising before or

subsequent to the commencement of this case, and whether imposed by agreement,

understanding, law, equity or otherwise (individually, each a “Claim,” and

collectively, “Claims,” and, as used in this Order, such term also includes, without

limitation, any and all “claims” as that term is defined in 11 U.S.C. § 101(5)).

         5.   Any Claim asserted against an Asset will attach to the consideration to

be received by the Debtors with the same validity, force, priority, and effect which

the claimant now has against the Asset and subject to any and all claims and

defenses the Debtors or other parties may possess with respect to such Claims.

         6.   After payment of the Auctioneer’s fees and expenses, the funds for

which will be held by the Auctioneer pending approval of the Auctioneer’s fees

and expenses pursuant to application to and order of the Court, the Auctioneer will

remit the remaining net proceeds from the sale of the Assets directly to Comerica

Bank. For the avoidance of doubt, other than as set forth herein, no expenses of

administration associated with the Auction shall be charged against or recovered

from the sale proceeds of the Assets pursuant to sections 105(a), 506(c), or 552(b)

of the Bankruptcy Code, or any similar principle of law or equity, without the prior

written consent of Comerica Bank.

         7.   Any party’s failure to object to the relief requested in the Motion is

determined to be “consent” within the meaning of 11 U.S.C. § 363(f)(2).

03430897 v2
                                           3
 21-43828-mar    Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 19 of 24
         8.     The Assets will be sold “as is”, all sales are final, and will be subject

to the terms of auction posted by the Auctioneer on its website at

rjmauctions.com/terms.html and rjmauctions.com/auctions/online2/terms.html. No

warranty or guaranty of fitness for a particular purpose will be given by the

Debtors.

         9.     Unless otherwise agreed to by the Debtors’ secured creditors, the

Debtors and the guarantors of the Comerica Bank loans, Alyssa Tushman and

Mark DuFresne, and all insiders (as that term is defined by 11 U.S.C. §101(31)) of

the Debtors are prohibited from bidding on or purchasing any of the Assets through

the Auction.

          10.   At the conclusion of the Auction and upon payment in full of the

purchase price for an Asset, all of the Debtors’ right, title, and interest in the Asset

will be immediately vested in the purchaser under 11 U.S.C. § 363(b) and 363(f)

free and clear of all Claims. Such transfer will constitute a legal, valid, binding

and effective transfer of the Asset.

         11.    The Auction will be conducted notwithstanding any restrictive

provision of any lease, sublease, restrictive covenant, or other agreement relative to

occupancy affecting or purporting to restrict the conduct of the Auction.

Abandonment of assets, or “going dark” provisions will not be enforceable in

conjunction with the Auction. Breach of any such provisions in these proceedings

03430897 v2
                                              4
 21-43828-mar      Doc 70    Filed 05/27/21   Entered 05/27/21 15:55:46   Page 20 of 24
in conjunction with the Auction will not constitute a default under the Lease

Agreement or provide a basis to terminate the Lease Agreement; provided that the

Auction is conducted in accordance with the terms of this Order and the Auction

Procedures.

         12.   All persons and entities are prohibited and enjoined from taking any

action to adversely affect or interfere with, or which would be inconsistent with, the

ability of the Debtors to transfer the Assets to any purchaser in accordance with the

Motion and this Order.

         13.   Removal of an Asset from the Premises will be at the risk and expense

of the purchaser.

         14.   The automatic stay of 11 U.S.C. §362(a) is modified, to the extent

necessary, to permit Comerica Bank to file appropriate UCC-3 amendment(s) as

necessary to delete collateral which is sold pursuant to the Auction.

         15.   This Court retains exclusive jurisdiction to interpret, implement, and

enforce the terms and provisions of this Order and to compel delivery and

assignment of the Assets, to protect a purchaser against any Claims, and to enter

orders, as appropriate, to transfer the Assets.

         16.   This Order is effective immediately upon entry and is not subject to

any stay, including under Fed. R. Bankr. P. 6004(h).




03430897 v2
                                            5
 21-43828-mar     Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 21 of 24
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

In re:
                                                       Chapter 11
                         1
BURN FITNESS, LLC                                      Case No. 21-43828-mar
                                                       Hon. Mark A. Randon
         Debtor.                                       Jointly Administered
                                                /

                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on May 27, 2021, the Debtors’ Motion for Entry of an Order

Authorizing Debtors to Sell Assets at Auction Sale Free and Clear of Liens, Claims, and

Encumbrances, and Transferring Liens to Proceeds (the “Motion”) was filed with the Clerk of the

Court for the U.S. Bankruptcy Court, Eastern District of Michigan using the ECF system and a

copy was sent to all attorneys of record herein using the ECF system on said date.

         In addition, a copy of the Motion was served upon all parties in interest who have not

appeared in this matter and set forth on the attached list.

                                  Respectfully submitted,

                                  MADDIN HAUSER ROTH & HELLER, P.C.
                                   /s/Julie Beth Teicher
                                  Julie Beth Teicher (P34300)
                                  Attorneys for Debtor
                                  28400 Northwestern Hwy., Second Floor
                                  Southfield, MI 48034
                                  (248) 354-4030
                                  jteicher@maddinhauser.com
Dated: May 27, 2021



1
 The Debtors in these proposed jointly administered cases are Burn Fitness, LLC, Chapter 11 Case No.
21-43828, filed April 30, 2021; Burn Fitness-2, LLC, Chapter 11 Case No. 21-43840, filed April 30,
2021; Burn Fitness-3, LLC, Chapter 11 Case No. 21-43844, filed April 30, 2021.
         21-43828-mar    Doc 70   Filed 05/27/21    Entered 05/27/21 15:55:46   Page 22 of 24
21-43828-mar   Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 23 of 24
21-43828-mar   Doc 70   Filed 05/27/21   Entered 05/27/21 15:55:46   Page 24 of 24
